IN THE COURT OF CRIMINAL APPEALS
                                     OF TEXAS

                                      NO. WR-77,940-03



                     EX PARTE TOMAS RAUL GALLO, Applicant



ON APPLICATION FOR POST-CONVICTION WRIT OF HABEAS CORPUS IN
     CAUSE NO. 940093-C IN THE 182 ND JUDICIAL DISTRICT COURT
                          HARRIS COUNTY

       Per curiam.

                                           ORDER

       In February 2004, a jury found Applicant guilty of the offense of capital murder.

See T EX. P ENAL C ODE § 19.03(a). Based on the jury’s answers to the statutory

punishment questions set out in Texas Code of Criminal Procedure Article 37.071, the

trial court sentenced Applicant to death.1 This Court affirmed Applicant’s conviction and

sentence on direct appeal. Gallo v. State, 239 S.W.3d 757 (Tex. Crim. App. 2007). We

denied relief on Applicant’s initial post-conviction application for a writ of habeas


       1
         Unless otherwise indicated, all references in this order to Articles refer to the Texas
Code of Criminal Procedure.
                                                                                    Gallo - 2

corpus. Ex parte Gallo, No. WR-77,940-01 (Tex. Crim. App. Jan. 9, 2013) (not

designated for publication). We also dismissed without prejudice Applicant’s first

subsequent application for a writ of habeas corpus. Ex parte Gallo, 448 S.W.3d 1, 6

(Tex. Crim. App. 2014).

       On November 7, 2016, Applicant filed his second subsequent application for a writ

of habeas corpus. After reviewing the application, this Court determined that two of the

claims raised met the dictates of Article 11.071 § 5, and we remanded the claims to the

trial court for a review on the merits. Ex parte Gallo, No. WR-77,940-03 (Tex. Crim.

App. Feb. 8, 2017) (not designated for publication).

       It has been nearly four years since we remanded the application to the trial court.

Accordingly, we order the trial court to resolve any remaining issues in the case within 60

days from the date of this order. The clerk shall then immediately transmit the complete

writ record to this Court. Any extensions of time shall be requested by the trial judge, or

on his or her behalf, and obtained from this Court.

       IT IS SO ORDERED THIS THE 13TH DAY OF JANUARY, 2021.

Do Not Publish